Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, in the reply filed on 04/07/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search and consider all of the claims.  This is not found persuasive because it is maintained that there is serious burden according to the reasons listed in para 6 of the office action mailed 02/10/2021.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (CN 107825810).
Regarding Claim 1, Yi discloses a lightweight lightning protection surface layer (0002) comprising a short fiber mat coated with conductive metal material to form a continuous conductive network (para 0012, lines 1-3; para 0014, line 6), wherein the fiber mat comprises polymer fibers (para 0012, line 15), (i.e. electrically conductive polymeric weave). Yi further discloses coating the continuous conductive network with a thermosetting or thermoplastic resin (para 0012, lines 12-13) such as epoxy, polyurethane, or polyester (para 0019), which is curable (para 0022). Yi further discloses the lightning protection surface layer has a mass per unit area between 20-500 g/m2 (i.e. 0.004-0.1 lb/ft2) (para 0011, line 3).
Regarding Claim 2, Yi discloses all the limitations of the present invention according to Claim 1 above, including that the thermoplastic resin comprises polyurethane (para 0019).
Regarding Claims 3 and 4,
Regarding Claim 5, Yi discloses all the limitations of the present invention according to Claim 1 above. Yi further discloses superimposing multiple coated layers together (Example 4, para 0076), which would result in the polymeric weave being between a first and second curable layer, wherein each of the curable layers comprise a thermosetting or thermoplastic resin (para 0012, lines 12-13) such as epoxy, polyurethane, or polyester (para 0019).
Regarding Claim 6, Yi discloses all the limitations of the present invention according to Claim 5 above, including that the thermoplastic resin comprises polyurethane (para 0019).
Regarding Claim 7, Yi discloses all the limitations of the present invention according to Claim 1. Yi further discloses the lightning protective surface layer has a thickness of 10-500 µm (0.01-0.5 mm).
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruckenberg et al. (WO 2008/048705 A1).
Regarding Claims 1-3, Kruckenberg discloses a surface film for preparing aircraft structural composites that may be exposed to lightning strikes, comprising a thermoset resin or polymer which can be cured, and a low-density electrically conductive material uniformly dispersed throughout or on the film (Abstract). Kruckenberg further discloses the thermoset resin can comprise epoxy, polyester, 2 or less (pg 41, line 14).
Regarding Claim 4, Kruckenberg discloses all the limitations of the present invention according to Claim 1 above. Given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Alternatively, Kruckenberg states the carbon nanotubes or other nanoparticles can be woven into a fabric and infiltrated with resin, i.e. polymeric weave (pg 10, lines 1-3). 
Regarding Claim 7, Kruckenberg discloses all the limitations of the present invention according to Claim 1 above. Kruckenberg further discloses the film having a thickness of 0.003-0.010 in (0.076-0.284 mm) (pg 46, line 1).
Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang et al. (US 2018/0346146 A1).
Regarding Claims 1 and 5, Sang discloses surfacing material having a stiffening layer (Abstract, fig 1), which comprises a thermoset resin such as epoxy mixed with a thermoplastic polymer coating both sides, i.e. first and second curable films, of a glassy fabric (para 0035), wherein the glassy fabric is woven 2) (para 0017, lines 1-3).
Regarding Claim 4, Sang discloses all the limitations of the present invention according to Claim 1 above. Sang further discloses the metal coating on the fibers may be copper, nickel, silver, and combinations thereof (para 0033, lines 13-14).
Regarding Claim 7, Sang discloses all the limitations of the present invention according to Claim 1 above. Sang further discloses the surfacing material having a thickness of 76-229 µm (0.076-0.229 mm) (para 0017, lines 4-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sang in view of Lenzi (US 2017/0043552 A1).
Regarding Claims 2 and 6, Sang discloses all the limitations of the present invention according to Claims 1 and 5 above. Sang does not disclose the curable film(s) comprising polyurethane. 
Lenzi is drawn to material for lightning strike protection comprising electrically conductive fibers and a curable resin (abstract), wherein the curable composition comprises epoxy (para 0056, lines 1-4) mixed with polyurethane as a toughening agent (para 0061, lines 1 and 8). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Sang to incorporate the teachings of Lenzi to produce the surfacing material wherein the epoxy resin is mixed with polyurethane. Doing so would improve toughness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/BETHANY M MILLER/
Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787